Citation Nr: 1442620	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability was neither manifest in service nor diagnosed within one year of service and is unrelated to service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in September 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates.  

In regard to the duty to assist, the Veteran was afforded a VA examination in April 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions.  The examiner provided a rationale for the opinions offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative have identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, explained the issue, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).

Here, the record reflects competent and credible evidence of a current disability - namely lumbosacral strain/lumbago.  In regard to whether the Veteran had a back injury in service, the Board finds the evidence to be in equipoise. Specifically, the Veteran has contended that he injured his back as a result of jumping from a military aircraft.  While there are no service treatment records to corroborate this event, the Veteran's DD-214 indicates that the Veteran received a parachute badge. Further, the Veteran is competent to report events he personally experienced.  Thus, the Board finds the evidence in equipoise and will proceed by giving him the benefit of the doubt on this element.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current back disability is not related to his in-service injury.

The Veteran was afforded a VA examination in April 2014, where the examiner opined that the Veteran's back condition was less likely than not due to service.  He reasoned that,

Medical literature does not support a causal relationship between atraumatic parachute jumps and subsequent back problems.  Noted in VBMS medical records [is] Vet's work history post service: worked 1978-2008 in swimming pool construction. Vet[eran] stated he stood 8 hours, climbed 8 hours, stooped 12 hours, kneeled 12 hours and crouched 12 hours.  He carried 100 [pound] bags of cement 100-300 feet.  30 years of this heavy work would more likely cause back problems [than] a couple of years of parachute jumps in service.  Also, if there was any chronic back condition related to service, he would not have been capable to do this type of work.

The Veteran has contended that he injured his back and was treated in the field.  He testified that he did not discuss his back problems at his separation examination because he "just wanted to get out and go home."  See Board Hearing Transcript, p. 5.  He contends that after service, his pain was continuous and he self medicated his injury because he couldn't afford medical care.  He testified that he was treated at Granbury Hospital, or one of its clinics, for his back condition post service and that his current employer paid for the visit.  However, Granbury Hospital has no record of the Veteran as a patient and the Veteran could not recall the exact name of the place in which he was treated.  He also testified that he worked as a backhoe operator for a swimming pool company.  He testified that his job duties required him to sit for long periods of time, which aggravated his back.  

The lack of medical documentation of treatment does not rule out continuity, when the Veteran's lay statements are found to be credible.  However, in this case, the Board does not find the Veteran's arguments of continuity persuasive.  The Veteran indicates that his pain was continuous since service and that he self medicated instead of seeking treatment.  However, the separation examination did not find any abnormalities with respect to the spine.  Moreover, a December 2005 VA treatment record noted a history of no trauma and three weeks of back pain with a remote similar problem 10 years ago.  There was no remembered injury or trauma.  The Veteran's report of history at that time conflicts with current reports that he had an injury in service with continuous pain thereafter; thus, the current statements regarding continuity of symptoms are not credible.    

In addition, the Veteran's contends that the back injury he received in service is related to his current back problems.  However, the Veteran is not qualified and/or competent to give a medical opinion regarding the etiology of his back disability.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  On the other hand, a qualified medical provider reviewed the Veteran's records, and considered the Veteran's lay statements, and based on his expertise, found against a relationship between the current back disability and the Veteran's service.  The examiner's notation that the Veteran had atraumatic parachute jumps does not render the opinion inadequate as the examiner also considered the Veteran's post-service work history, as reported to the Social Security Administration, and found he would not be capable of such work if he had a chronic back condition related to service.  Accordingly, the opinion is supported by a reasonable rationale and is not contradicted by the competent medical evidence.  The Board places significant weight on this opinion. 

The Board further finds that presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The Veteran's June 1974 separation examination is silent for any back problems and the first documented diagnosis of the back disorder did not occur until December 2005 - more than 30 years after his separation from service.  

In sum, while the record shows that the Veteran had a back complaint in service, and has had back complaints several years post service, the preponderance of the evidence is against a finding that the current back disorder is related to the back complaint noted in service or to any injury therein.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a low back disorder must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Here, the record reflects competent and credible evidence of a current disability - namely degenerative joint disease (DJD) of the ankle.  Next, there is evidence of an in-service injury.  Specifically, there is a September 1972 note of right ankle pain in the Veteran's service treatment records.  

The Veteran testified that he injured his right ankle during basic training when he fell down some stairs.  He testified that the ankle furthered bothered him during airborne training.  In that regard, the Veteran testified that he jumped out of aircraft using a T10 Canopy, which made him descend pretty hard and quick.  See Board Hearing Transcript, pp. 11-13.  

The Veteran was afforded a VA examination in April 2014 where the examiner opined that there was no clear and unmistakable evidence of a right ankle condition which preexisted service.  He further opined that the right ankle condition was less likely than not cause by service.  He reasoned that the service treatment records document one minor right ankle injury in 1972 and the Veteran's separation examination was silent for ankle problems.  He further noted that medical literature does not support a causal relationship between atraumatic parachute jumps and subsequent degenerative joint disease of ankles. 

Clarification of the opinion is warranted in light of the evidence of record which indicates that the Veteran had a compound fracture of the right ankle prior to service which required surgery and that he had problems with his ankle during parachute training.  

Accordingly, the case is REMANDED for the following action:

1. Return the case to the April 2014 examiner (or a suitable substitute) for an addendum opinion.  

(a)  Opine as to whether it is clear and unmistakable
(obvious, manifest, and undebatable) that a right ankle
injury or disease pre-existed active service.  Please
provide a complete explanation for the opinion.  

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing right ankle injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  Also, the examiner should opine as to whether any current right ankle disorder at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of a September 1972 incident of falling down the stairs and parachute jumping, to include reported injuries while parachute jumping.  It is noted that the Veteran is competent to report that he did experience symptoms after parachute jumps even though treatment is not shown in the service treatment records. Please provide a complete explanation for the opinion.

The examiner's attention is directed to the following:

(a)  the Veteran's reports at the time of his service entrance examination that he fractured his right ankle prior to service, which required surgery, but he disclaimed residuals.

(b)  An April 2009 VA x-ray report indicating that the findings are likely old post traumatic.	

(c)  The Veteran's hearing testimony, which is located on Virtual VA, indicating that he "went to airborne training [and] about half way through it bothered me a lot."  Transcript at p. 12.  He testified that he had a hard hit in Fort Stewart such that his ankle bothered him then and a few other times after the jumps.  Id. at p. 14.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.rEnsure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
eenould then be returned to the Board for further appellate review, if otherwise in order.rmanently worsened) during service or
lear and unmistakable (obvious, manifest,
and undebatable) that any increase in service was due to
the natural progress Please provide a complete
explanation for the opinion If so, the examiner must state whether it is clear and
unmistakable (obvious, manifest, and undebatable) that a
pre existing right ankle injury orseWAS NOT
aggravated (i e , permanently worsened) during service or
whether it is clear and unmistakable (obvious, manifest,
and undebatable) that any increase in service was due to
ural progress Please provide a ete
explanation for the opinion




Department of Veterans Affairs


